ARMED SERVICES BOARD OF CONTRACT APPEALS

  Appeals of -                                    )
                                                  )
  Mohammed Abdulmohsin Al-Kharafi &               ) ASBCA Nos. 62690, 62691, 62692
   Sons                                                        62693
                                                  )
  Under Contract No. W90BRJ-14-C-0001             )

  APPEARANCES FOR THE APPELLANT:                     Stuart W. Turner, Esq.
                                                     Amanda J. Sherwood, Esq.
                                                      Arnold & Porter Kaye Scholer LLP
                                                      Washington, DC

  APPEARANCES FOR THE GOVERNMENT:                    Scott N. Flesch, Esq.
                                                      Army Chief Trial Attorney
                                                     Robert B. Neill, Esq.
                                                     CPT Timothy M. McLister, JA
                                                      Trial Attorneys

                                 ORDER OF DISMISSAL

         The dispute has been settled. The appeals are dismissed with prejudice.

         Dated: April 28, 2022



                                               BRIAN S. SMITH
                                               Administrative Judge
                                               Armed Services Board
                                               of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the Armed
Services Board of Contract Appeals in ASBCA Nos. 62690, 62691, 62692, 62693,
Appeals of Mohammed Abdulmohsin Al-Kharafi & Sons, rendered in conformance with
the Board’s Charter.

      Dated: April 28, 2022


                                                PAULLA K. GATES-LEWIS
                                                Recorder, Armed Services
                                                Board of Contract Appeals